Exhibit 10.30

 

2003 EQUITY INCENTIVE PLAN, AS AMENDED

 

PERFORMANCE-VESTING RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”), is entered into as of
«Grant Date» (the “Grant Date”), by and between AnnTaylor Stores Corporation, a
Delaware corporation (the “Company”), and «Name», an employee of the Company or
a Subsidiary Corporation (the “Grantee”).

 

Pursuant to the AnnTaylor Stores Corporation 2003 Equity Incentive Plan, as
amended (the “Plan”), the Compensation Committee of the Board of Directors of
the Company (the “Committee”) or its designee has determined that the Grantee
shall be granted performance-vesting Restricted Shares (“Performance Restricted
Shares”) upon the terms and subject to the conditions hereinafter contained.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Plan.

 

1. Number of Shares. The Grantee is hereby granted «Shares» Performance
Restricted Shares, subject to the restrictions set forth herein.

 

2. Terms of Performance Restricted Shares. The grant of Performance Restricted
Shares provided in Section 1 hereof shall be subject to the following terms,
conditions and restrictions:

 

(a) Subject to the restrictions set forth in the Plan and this Agreement, the
Grantee shall possess all incidents of ownership of the Performance Restricted
Shares granted hereunder, including the right to receive or reinvest dividends
with respect to such shares (to the extent declared by the Company) and the
right to vote such shares.

 

(b) Performance Restricted Shares, and any interest therein, may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, prior to the lapse of restrictions
set forth in the Plan and this Agreement applicable thereto.

 

(c) Notwithstanding any other provision of this Agreement, in no event shall any
outstanding restrictions lapse prior to the satisfaction by the Grantee of the
liabilities described in Section 7 hereof.

 

(d) The Committee may, in its discretion, cancel all or any part of any
outstanding restrictions prior to the expiration of the periods provided in
Section 4 hereof.

 

3. Certificate: Restrictive Legend. The Grantee agrees that any certificate
issued for Performance Restricted Shares prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:



--------------------------------------------------------------------------------

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the AnnTaylor Stores Corporation
2003 Equity Incentive Plan, as amended, and an agreement entered into between
the registered owner and the Company. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.

 

4. Lapse of Restrictions. Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(b) shall lapse:

 

  (a) with respect to                          of the Performance Restricted
Shares, on the day following the Compensation Committee meeting in which the
Compensation Committee certifies that the target(s) for the              vesting
period set forth in Exhibit A (attached hereto) have been achieved;

 

  (b) [insert specifications regarding schedule for lapse of restrictions].

 

With respect to each of the subsections of Section 4 above, if the restrictions
on transfer for the respective vesting period do not lapse because the
applicable target(s) have not been achieved, then the Performance Restricted
Shares attributable to such subsection shall be immediately forfeited by the
Grantee.

 

Upon each lapse of restrictions relating to Performance Restricted Shares, if
applicable, and provided that the Grantee shall have complied with the Grantee’s
obligations under Section 7 hereof, the Company shall issue to the Grantee or
the Grantee’s personal representative a stock certificate representing one share
of Common Stock, free of the restrictive legend described in Section 3 hereof,
in exchange for each whole Performance Restricted Share with respect to which
such restrictions have lapsed. If certificates representing such Performance
Restricted Shares shall have theretofore been delivered to the Grantee, the
Grantee shall return such certificates to the Company, complete with any
necessary signatures or instruments of transfer, prior to the issuance by the
Company of such unlegended shares of Common Stock.

 

5. Effect of Certain Changes. Upon the occurrence of an Acceleration Event, all
restrictions then outstanding with respect to the Performance Restricted Shares
shall automatically lapse and be of no further force and effect.

 

6. Termination of Employment. In the event that the Grantee ceases to be
employed by the Company or any of its divisions or Subsidiary Corporations, for
any reason, prior to the end of the Restricted Period, all Performance
Restricted Shares with respect to which the restrictions set forth in Section 4
hereof shall not yet have lapsed (taking into account Sections 2 and 5) shall
thereupon be automatically forfeited by the Grantee. Performance Restricted
Shares forfeited pursuant to the preceding sentence shall be transferred to, and
reacquired by, the Company or its Subsidiary Corporation without payment of any
consideration by the Company or the Subsidiary Corporation, and neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
shares or certificates. If certificates containing restrictive legends shall
have theretofore been delivered to the Grantee or the Grantee’s personal
representative, the Grantee or Grantee’s personal representative shall return
such certificates to the Company, complete with any necessary signatures or
instruments of transfer.

 

2



--------------------------------------------------------------------------------

7. Taxes. The Grantee shall pay to the Company promptly upon request, and in any
event at the time the Grantee recognizes taxable income in respect of the
Performance Restricted Shares (or the Grantee makes an election under Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), in
connection with such grant), an amount equal to the taxes the Company determines
it is required to withhold under applicable tax laws with respect to the
Performance Restricted Shares. Such payment shall be made in the form of cash,
shares of Common Stock already owned (provided that such shares have been held
for at least one year) or otherwise issuable upon the lapse of restrictions, or
in a combination of such methods, subject to the terms of the Plan. The Grantee
shall promptly notify the Company of any election made pursuant to Section 83(b)
of the Code.

 

8. No Guarantee of Employment. Nothing set forth herein or in the Plan shall (i)
confer upon the Grantee any right of continued employment for any period by the
Company or any of its divisions or Subsidiary Corporations, (ii) entitle the
Grantee to remuneration or benefits not set forth in the Plan, or (iii)
interfere with or limit in any way the right of the Company or any such division
or Subsidiary Corporation to terminate such Grantee’s employment.

 

9. Notices. Any notice required or permitted under this Agreement shall be in
writing and deemed given when (i) delivered personally, (ii) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or (iii) delivered by overnight courier service. Such notices shall be sent to
the Grantee at the last address specified in the Company’s records (or such
other address as the Grantee may designate in writing to the Company), or to the
Company at the following address (or such other address as the Company may
designate in writing to the Grantee):

 

AnnTaylor

1372 Broadway, 12th Floor

New York, NY 10018

Attn: Corporate Secretary

 

10. Failure To Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

3



--------------------------------------------------------------------------------

11. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of New York, without regard to the conflicts of laws
provisions thereof.

 

12. Incorporation of Plan and Order of Precedence. A copy of the Plan is
attached hereto and incorporated herein by reference and made a part of this
Agreement. This Agreement and the Performance Restricted Shares shall be subject
to the terms of the Plan, as it may be amended from time to time, provided that
such amendment of the Plan is made in accordance with Section 10 of the Plan. In
the event of a conflict or ambiguity between any of the provisions set forth in
this Agreement and any provisions set forth in the Grantee’s then-current
employment agreement (if any), the terms set forth in such employment agreement
shall prevail.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

 

ANNTAYLOR STORES CORPORATION    GRANTEE:

By:                                      
                                                                 

                                         
                                                                   

Name:

   «Name»

Title:

    

 

 

4